UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6528



JOSEPH F. CLAUDIO,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1874-AM)


Submitted:   September 22, 2004           Decided:   October 18, 2004


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph F. Claudio, Appellant Pro Se. Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Joseph F. Claudio seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner    satisfies        this    standard     by

demonstrating       that    reasonable      jurists       would      find       that   his

constitutional      claims      are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Claudio    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented          in   the

materials       before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                                DISMISSED




                                        - 2 -